Title: Charles Adams to Abigail Adams, 8 October 1792
From: Adams, Charles
To: Adams, Abigail


My dear Mamma
New York Octr 8th 92
It is a long time since I have heard from you although I have not omitted writing. I hope it is not illness which hinders you from sometimes informing me how things are going in Massachusetts. The Baron returned from Steuben last week and I had intended to procure lodgings at some private boarding house, but when I mentioned to him my intention, he took me kindly by the hand “My dear Adams said he When your sister went from New York I invited you to come to my house, at least till you could find more convenient and pleasant Lodgings; I then had not the pleasure of a long acquaintance with you, but I was pleased that in our little society we could be of mutual advantage to each other, and that our improvements in the French language and in other branches of literature would render my table the seat of improvement and pleasure. I have since you have been here formed a very great and sincere friendship for you. You must now allow me the right of friendship; Indeed you must not leave me. What is it? Is there any thing you do not like? Is any thing inconvenient? I wish I could give you a better apartment, but the house will not aford it. I told him there was not a desire I could form but what was accomplished in his house; but that I did not think it proper that I should any longer take advantage of a kindness I had not a right to expect. And will you not then allow me to be any longer your friend and patron? You must not make such objections. It is not from any favor I can ever expect from your father. I am not rich, nor am I poor: and thank God I have enough to live well and comfortably upon; your being here does not make any difference in my expences. I love you, and will never consent that our little society should be broken, untill you give me more sufficient reasons for it.[”] To this affectionate and fatherly address, I could only reply that I would do any thing he wished and would not leave him if he was opposed to my doing so. My dear Mamma there is something in this man that is more than mortal. We have late accounts from Europe, Our friends are well. I can not here enlarge upon french affairs but my father is a prophet and ought as the Baron says to be ranked next after Isaih. I have a necessity for about fifty guineas Will you tell me how I shall procure them. I do not know unless I borrow them and I do not like that very well. But should necessity prompt me I must do it. When does Pappa mean to pass through New York, I fear he will be most terribly perplexed the next session, There is a party formed to abolish this government. It consists of Officers of the late army. Antifederalists, and Southern men who from many reasons are endeavoring to subvert the funding system and of course every obligation which a nation can be under. Our Eastern delegates are complained of It is said their eyes are not open that they rest in security while America is in the greatest danger That they sleep while every body opposed to them is on the watch. God Grant that we may not be ruined, That we may not discard our name as a nation. You may depend upon it there is great danger of it. And my dear father what will be his sensations when all his toils are forgotten and his labors sunk in oblivion. what will be the path for his Children to persue when they see such an event will any encouragement remain to follow the road of public virtue Will any wish remain to be ranked among the list of patriots: Colonel Burr is appointed a judge of our Supreme Court and will without doubt accept the office. He aims at the Gubernatorial chair of this State and it is thought he will be able to obtain more influence as a Judge than he can by his present station. Mr Jay has been at death’s door but is now somewhat recovered.
I should be glad to hear oftener from Braintree where is my Brother John I hear no more of him than if he was in Asia.
Adieu my dear Mamma beleive me your affectionate son
Charles Adams.
PS I requested that some shoes might be sent to me, but I suppose you did not recollect it. I can not get them here they are very bad and at a very high price. If three or four pair can be sent it will much oblige me.
